                        Case 6:20-bk-03799-KSJ           Doc 203     Filed 12/01/20      Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                              12/01/2020 09:30 AM
                                                              COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                  FILING DATE:
6:20-bk-03799-KSJ                       11                      07/03/2020
Chapter 11
DEBTOR:                Universal Towers Construction, Inc.


DEBTOR ATTY:          Bradford Patrick
TRUSTEE:              NA
HEARING:
(ZOOM) Cont. Status Conference
1) Debtor's Application to Employ Avison Young-Atlanta, LLC d/b/a Avison Young Hospitality Group as Real Estate Broker (Doc
                         #168)
2) Debtor's Expedited Application to Employ Fisher Auction Company as Auctioneer and Co-Real Estate Broker (Doc #196)
Holiday Hospitality's Objection (doc #201)
3) Debtor's Expedited Motion for Approval of Bidding Procedures for Sale of Hotel Property, Scheduling Final Sale Hearing,
                         Approving Form of Notices, Approving Sale of Hotel Free and Clear of All Liens, Claims, Encumbrances
                         and Interests and Approving Assumption and Assignment Procedures (Doc #197)
Note: cont. 7/9/20; 7/28/20; 9/23/20/ 10/5/20, 11/19/20
341 Meeting Concluded 8/3/2020
Claims Deadline: 9/11/2020
Case Summary (Doc #26)
Financial Reports for the Period October 1 - 31, 2020 (Doc #193)
Pending:
Chapter 11 Plan (Doc #166)
Disclosure Statement (Doc #165) hearing 12/16/20 at 3pm
OC Tax Collection Objection to Confirmation (Doc #175)
(Burr's) First Application for Compensation for Burr & Forman LLP, Debtor's Attorney, Fee: $242,970.50, Expenses: $3,887.30.
                         For the period: July 3, 2020-October 31, 2020 (Doc #176) filed 11/11/20 w/neg ntc
(Debtor's) Final Application for Compensation of Opes Consulting, Inc. for Juan Gonzalez, Financial Advisor, Fee: $20,412.00,
                         Expenses: $. For the period: July 3, 2020-October 31, 2020 (Doc #184) filed 11/20/20 w/neg ntc
(Debtor's) First Application for Compensation for Law Offices of Bradford A. Patrick P.A., Debtor's Attorney, Fee: $15,630.00,
                         Expenses: $70.00. For the period: July 3, 2020-October 31, 2020 (Doc #195) filed 11/25/20 w/neg ntc
Future Hearing: 12/16/20 at 3:00 - DS and PTC
Related case:
Universal Towers, Inc v. Constrazza Int'l Construction, filed 9/4/2020 (20-ap-00082) PTC 12/16/20 at 3:00 Answer due 10/8/20
Constrazza v. Unviersal (20-ap-115) (filed 11/24/20) Answer due 12/25/20 PTC 3/11/21 at 9:30
-


                                 Case Number 6:20-bk-03799-KSJ                    Chapter 11
                        Case 6:20-bk-03799-KSJ            Doc 203      Filed 12/01/20       Page 2 of 2
APPEARANCES:: Christopher Thompson, Eric Golden (Debtor Atty); Jill Kelso (US Trustee Atty); Lis Sommerville (Debtor
Representative); Gregory Grossman, Daniel Coyle (Ocean Bank Atty); Laudy Luna (Bank of America Atty); Lamar Fisher, Patricia
McGrath (Fisher Auction Representative); Keith Grummer (Constrazza Atty); Leib Lerner (Holiday Hospitality Atty); Joseph
Moussa (Ocean Bank Atty); Michael Paasch (Orange County Tax Authority Atty);

RULING:
(ZOOM) Cont. Status Conference - cont. to 12/16/20 at 3:00 pm. (AOCNFNG) via ZOOM; SALE HEARING 3/17/2021 AT 11:00
AM;

1) Debtor's Application to Employ Avison Young-Atlanta, LLC d/b/a Avison Young Hospitality Group as Real Estate Broker (Doc
#168) - Withdrawn in open court;



2) Debtor's Expedited Application to Employ Fisher Auction Company as Auctioneer and Co-Real Estate Broker (Doc #196) -
Approved:Order by Thompson;


3) Debtor's Expedited Motion for Approval of Bidding Procedures for Sale of Hotel Property, Scheduling Final Sale Hearing,
Approving Form of Notices, Approving Sale of Hotel Free and Clear of All Liens, Claims, Encumbrances and Interests and
Approving Assumption and Assignment Procedures (Doc #197) - Granted as discussed in open court:Order by Thompson; Sale
Hearing to be held 3/17/2021 at 11:00 am. (45 minutes reserved) (AOCNFNG); modified bidding procedures to be submitted;

Note: Application to retain HRDC Real Estate Consultants to be served by negative notice - any objections will be heard on
12/16/20 at 3:00 pm

4) (Burr's) First Application for Compensation for Burr & Forman LLP, Debtor's Attorney, Fee: $242,970.50, Expenses:
$3,887.30. For the period: July 3, 2020-October 31, 2020 (Doc #176) - cont. to 12/16/2020 at 3:00 pm; (AOCNFNG);

5) (Debtor's) Final Application for Compensation of Opes Consulting, Inc. for Juan Gonzalez, Financial Advisor, Fee: $20,412.00,
Expenses: $. For the period: July 3, 2020-October 31, 2020 (Doc #184) - cont. to 12/16/2020 at 3:00 pm; (AOCNFNG);


6) (Debtor's) First Application for Compensation for Law Offices of Bradford A. Patrick P.A., Debtor's Attorney, Fee: $15,630.00,
Expenses: $70.00. For the period: July 3, 2020-October 31, 2020 (Doc #195) - cont. to 12/16/2020 at 3:00 pm; (AOCNFNG);
(jk/GWW).

Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:20-bk-03799-KSJ                     Chapter 11
